Certiorari to review order of Department of Education suspending the license of petitioner to practice medicine for one year. [See Education Law, § 1265, subd. 5; Civ. Prac. Act, art. 78.] The petitioner was charged with fraud and deceit in the practice of medicine in violation of section 1264, subdivision 2, paragraph (a), of the Education Law in that he issued a false, fraudulent and deceitful medical certificate concerning the physical condition of one Dora Silver-man. Dora Silverman met with an accident on June 12,1934. An automobile struck her in the back while she was standing on a curb. A few days later, she went to her doctor, and was treated once and her back was strapped up. She had no other medical expenses other than this one visit. She retained a lawyer a few days after the accident. She obtained a certificate from the doctor and gave it to her lawyer who started an action for injuries alleged to have been suffered by her. The lawyer then took her to the office of the petitioner who on two occasions showed her electrical machines in his office and instructed her what she was to testify to upon the trial. He gave her a certificate as to her supposed injuries, specifying six different injuries. They were all false. The petitioner told the plaintiff to say she had paid $175 for treatment by him, all of which was false. The case was settled for $250 before trial, of which plaintiff received $125. The testimony and evidence was sufficient to warrant the findings of guilt, fraud and deceit, in the practice of medicine under section 1264 of the Education Law. The determination of the Department of Education should be confirmed. Determination unanimously confirmed, with costs and disbursements to the respondent. Present —■ Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.